                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF CALIFORNIA
                                                 Minute Order
Hearing Information:
                                                                                                                         0
                Debtor:    ABRAHAM & MARIAM DOLAMAKIAN
         Case Number:      16-04156-CL13       Chapter: 13
   Date / Time / Room:     WEDNESDAY, DECEMBER 19, 2018 10:00 AM DEPARTMENT 5
    Bankruptcy Judge:      CHRISTOPHER B. LATHAM
     Courtroom Clerk:      JILLMARIE MCGREW
      Reporter / ECR:      LYNETTE ALVES
Matter:
         MOTION FOR RELIEF FROM STAY , RS #AT -1 FILED BY DEUTSCHE BANK NATIONAL TRUST
         COMPANY, AS CERTIFICATE TRUSTEE ON BEHALF OF BOSCO CREDIT II TRUST SERIES 2010-1
         (*Debtor husband dismissed 3/15/17)



Appearances:
       REBECCA PENNINGTON, ATTORNEY FOR TRUSTEE SKELTON
       VICTOR HUERTA, SPECIALLY APPEARING FOR MARCO A. TORRES/ATTY FOR ABRAHAM DOLAMAKIAN, MARIAM DOLAMAKIAN
       RUSSEL T. LITTLE, SPECIALLY APPEARING FOR MICHELLE GHIDOTTI/ATTY FOR DEUTSCHE BANK NATIONAL TRUST COMPANY

Disposition:                                                                                               0

       Matter continued to 1/16/19 at 10:00 AM, Dept 5.

       Parties request continuance to consider the Debtors' recent calculation of the arrears. Court to allow that.

       If parties reach resolution & matter resolved w/APO prior to next hearing, matter may then be taken off calendar.

       Guideline fees allowed Atty for Debtors: $650.
       Fees payable outside the plan as requested by Debtors.




Page 1 of 1                                                                                       12/20/2018 4:04:55PM
